This cause came on for hearing on Friday, September 24th, 1926, before the department of labor, at Newark.
The petitioner appeared with his attorney, and upon opening the cause to the court it appeared that the petitioner suffered a hernia on or about January 15th, 1926, while he was engaged as a fireman and watchman at the building of the defendant, at Newark, New Jersey.
It further appearing that the said hernia is not compensable and that this department is without jurisdiction to award compensation to the petitioner herein.
It is, on this 24th day of September, 1926, on motion of Frank G-. Turner, attorney of the respondent, ordered that the petition herein be and the same is hereby dismissed.
Harry J. Goas, Deputy Commissioner.